Homine REPLEGiANDO. The only question in this case was, whether a stranger might register a negro, under the act for the gradual abolition of slavery, passed the xst March 1780?
The court declared, that the point would not bear dispute. The words of the 5 th section of the act were imperious. 1 Dali. St. Laws, 840. “ The owner or his lawful attorney, shall de-
liver, or cause to be delivered in writing,” &c. No one therefore, except the party legally or equitably intitled to the negro, or mulatto, or a person legally authorized for that purpose, can lawfully register him ; and the act of a stranger in such particular, is merely void.
It was agreed that a verdict should be entered for the plaintiff for nominal damages only, he having been in the defendant’s service but two months, and full costs.